Justice TODD,
concurring.
I agree with the majority that the void ab initio doctrine remains viable despite the amendments to 42 Pa.C.S.A. § 5571.1. I also agree that, because of the deficiencies in the record before us, we cannot assess the substantiality of the last-minute change to the ordinance at issue and, thus, we cannot determine whether the void ab initio doctrine is presently implicated. Cf. Appeal of Hawcrest Ass’n, 399 Pa. 84, 160 A.2d 240 (1960) (insubstantial change to proposed zoning ordinance did not trigger new notice requirements). However, as, in my view, that doctrine was the sole basis of Appellant’s challenge to Section 5571.1 — and that challenge fails for want of a sufficient record — I would not further opine on the validity or operation of Section 5571.1, as does the majority. Accordingly, I concur in the result.